Citation Nr: 1225892	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for anxiety neurosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from December 1977 to November 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for a higher rating for anxiety neurosis, the Board notes that the Veteran was afforded a VA medical examination in May 2009.  Subsequently,  the Veteran was hospitalized in July 2009 for psychiatric symptoms and the Veteran and his representative have asserted in various statements that his service-connected anxiety neurosis has increased in severity.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected anxiety neurosis, the Board finds that a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").



With regard to the claim for entitlement to a TDIU, the Board notes that the Veteran's only service-connected disability is anxiety neurosis, which is rated as 70 percent disabling.  Thus, the Veteran meets the minimum criteria for consideration of a TDIU.  See 38 C.F.R. § 4.16(a) (2011) (noting that if there is only one such disability, this disability shall be ratable at 60 percent or more).  Thus, the remaining question is whether the Veteran's service-connected anxiety neurosis disability renders him unable to obtain and maintain any form of substantially gainful employment.  Hence, such issue should be addressed in the VA examination to be scheduled to determine the current severity of the Veteran's service-connected anxiety neurosis.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all outstanding VA medical records pertaining to the Veteran's claims on appeal that are dated from January 2007 to June 2008 and from February 2010 to the present.  The RO should also attempt to obtain any additional records that are identified by the Veteran as relevant, to include outstanding medical records from Deaconess Cross Pointe. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from January 2007 to June 2008 and from February 2010 to the present,  and associate them with the claims file or have them uploaded to Virtual VA.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claims on appeal that the Veteran identifies that have not been previously secured, to include any additional outstanding medical records from Deaconess Cross Pointe.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the nature and extent of the Veteran's service-connected anxiety neurosis.  The entire claims file must be provided to the psychologist or psychiatrist designated to examine the Veteran, and the examination report should reflect that the claims folder was reviewed.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The psychologist or psychiatrist should render specific findings as to the existence and extent (or frequency, as appropriate) of all signs and symptoms related to the Veteran's service-connected anxiety neurosis. The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's anxiety neurosis, and an explanation of what the score means.

In addition, the examiner should describe functional impairments of the Veteran's service-connected anxiety neurosis, to include how it affects his ability, or inability, to obtain and maintain substantially gainful employment.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected anxiety neurosis (his only service-connected disability) alone renders him unable to obtain and maintain substantially gainful employment consistent with his education and industrial background. (Note:  in providing the opinion, the Veteran's age and non service-connected disabilities may not be considered).

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner. 

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board. 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


